Title: Abigail Adams to John Adams, 18 April 1796
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            April 18 1796
          
          What you will say, or think, I know not at the Wages I am obliged to give. they are not higher than mr Black and others are obliged to give, for I was determind not to be deceived by report, and Made inquiry of him Myself Bass & Savile give the same which is no less than 14 Dollors pr Month. things can never go on at this rate. I hired a Man on the 15 for one Month. he did not incline to engage further untill he had tried, his place, and I was easy, for such wages must command help. he is from plimton & lived two years with judge Sever of Kingston. as to Copland I know not yet whether he will remain, nor Do I care, only that perfect Strangers render it difficult for me, as I can not mount on Horse back as you can and direct. the Stone Wall you wrote about and which you left in Charge to Dr Tufts, he cannot get Done for 2 Dollors pr Rod Billings who is with Captain Beals is to come to me in three Weeks, and will build the wall himself. I think I had better hire him for one two or three Months, as he is so good a hand at such buisness & get it Done in that way.
          Your Brother came to inform me that mr Jonathan Marsh had the care of the Land belonging to the Heirs of Hayden who own the Land You improve, and that they are of Age & offer it at Seven pounds pr acre 13 acres they say if you do not purchase it is to be

sold at Auction. I shall get Dr Tufts to see mr Marsh, and wish to receive your orders about it. our season is rather cold and Dry our people are plowing upon the Hill in order to sew as soon as they can. the peice before the House for corn must be twice Harrowd, in order to break it to sufficiently. I shall go on as well as I can; you see the difficulties—
          return our sons Letter. the Throat distemper has abated. I do not know any person sick with it. I forgot to tell you that after repeated Tarrings in various places, & at different times, not a Millir or Slug appears—
          Yours as ever—
          
            A Adams—
          
          
            I am much better
          
        